Citation Nr: 0029311	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
systemic extra-pulmonary tuberculosis, lumbar spine presently 
rated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of 
systemic extra-pulmonary tuberculosis, dorsal spine presently 
rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of 
systemic extra-pulmonary tuberculosis, genitourinary system 
with removal of right testicle and cicatrix, post operative 
epididymectomy presently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran's case was remanded for additional 
development in February 1996.  It is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
severe limitation of motion.  

2.  The veteran's dorsal spine disability is manifested by 
extreme limitation of motion, functional impairment with 
kyphosis and fusion of T9-T12 comparable to favorable 
ankylosis of the dorsal spine.

3.  The veteran's right testicle was removed.  His left 
testicle shows evidence of atrophy but is considered to be 
normal in size.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
systemic extra-pulmonary tuberculosis (severe limitation of 
motion) of the lumbar spine have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.71a, 4.89, Diagnostic Codes 5001, 5289, 5292 (1999).

2.  The criteria for a rating in excess of 20 percent for 
systemic extra-pulmonary tuberculosis (favorable ankylosis) 
of the dorsal spine have not been met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, 4.89, 
Diagnostic Codes 5001, 5288 (1999).

3.  The criteria for a rating in excess of 10 percent for 
systemic extra-pulmonary tuberculosis, genitourinary system 
with removal of right testicle and cicatrix, postoperative 
epididymectomy of the left testicle, have not been met.  38 
U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.89, 4.115b, Diagnostic Codes 7524, 7525 (1999); 38 C.F.R. 
§ 4.115, Diagnostic Codes 7524, 7525 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was granted service connection for tuberculous 
prostatitis and seminal vesiculitis and cicatrix, 
postoperative epididymectomy, non-symptomatic, in December 
1944, based on a showing of the disorder during service.  He 
was assigned a 50 percent rating for the residuals of his 
tuberculosis and a noncompensable rating for his cicatrix.

Surgery at a VA hospital in April 1947 resulted in a right 
orchiectomy due to complications resulting from the service-
connected systemic tuberculosis.

In a rating decision, dated in May 1947, the veteran's 
tuberculosis residuals were rated as 100 percent disabling.

During VA hospitalization from June to July 1948, the veteran 
underwent fusion of the D9 through D12, and L3 through S1 
vertebra as a result of tuberculosis.  

Rating decisions, dated through August 1959, continued the 
veteran's 100 percent disability rating.  As of June 1949, 
the veteran was granted entitlement to special monthly 
compensation (SMC) for loss of use of one foot, at or above 
the ankle.  A rating decision in January 1960 reduced the 
rating for systemic extrapulmonary tuberculosis to 50 percent 
and assigned a separate 10 percent rating for the surgical 
absence of the left testicle.   

The veteran submitted his current claim for an increased 
rating in September 1991.  He indicated that he continued to 
receive outpatient treatment from VA.

The veteran was afforded VA examinations in March 1992.  An 
orthopedic examination report noted the veteran's history of 
tuberculosis and fusion surgery.  The veteran complained of 
back pain.  He complained of increased pain with standing.  
He said that the pain would radiate from his hips to the 
posterior of his legs and the soles of his feet.  He still 
wore a back brace.  The veteran also complained of frequent 
urination.  Physical examination reported decreased sensation 
in the L4-L5 and S1 distribution bilaterally.  Straight leg 
raising was negative, bilaterally.  The examiner noted that 
x-rays were interpreted to show osteoarthritis of L1-L2, and 
L2-L3, with degenerative disc disease (DDD) at L5-S1.  The 
diagnosis was spinal stenosis with radiculopathy, L4, L5, S1.

The results of the GU examination were extremely limited.  
However, they reported the right testicle absent and the left 
testicle as atrophic, without masses or abscess.

Associated with the claims file are VA outpatient treatment 
records for the period from March 1990 to August 1992.  X-
rays of the cervical spine, dated in June 1990, were 
interpreted to show extensive marked severe characteristic 
chronic DDD from C3 through C7 and complete collapse of the 
multiple disc spaces due to severe disc disease.  There was 
associated degenerative spondylosis with marked spurring.  
However, x-rays of the cervical spine from March 1992 were 
interpreted to show old healed tuberculous bone disease with 
moderate residual angulation, gibbus, impinging on canal.  X-
rays of the lumbosacral spine, also dated in June 1990, were 
interpreted to show complete surgical fusion posteriorly of 
the entire lumbar and lower dorsal region, with excellent 
consolidation of the fused posterior areas.  The report also 
noted further findings of degeneration of the lumbar spine.  
A June 1990 x-ray report for the dorsal spine did not note 
any gross pathology.  

The veteran was afforded a VA general medical examination in 
August 1992.  The veteran complained of twice nightly 
urination but denied any other urinary symptoms.  The veteran 
said that he had never had a stroke and denied focal weakness 
or paresthesia.  The veteran was wearing a corset-brace on 
his upper body.  Rectal examination showed a small prostate 
with no nodules and non-tender.  The pertinent diagnoses 
were:  history of tuberculosis in the 1940's involving at 
least the spine, chest wall and testes; and, history of 
fusion with lumbar spine with bone graft taken from tibiae.

Associated with the claims file is a VA hospital summary for 
the period from December 1992, to February 1993.  The veteran 
was admitted for participation in the Blind Rehabilitation 
Program.  The summary noted that he was blind due to optic 
atrophy of questionable etiology.  There was no treatment or 
evaluation of the veteran's residuals from his systemic 
extra-pulmonary tuberculosis.  

The veteran was afforded additional VA examinations in April 
1993.  He was noted to have a fixed deformity of forward 
flexion to 20 degrees of the lumbar spine.  His range of 
motion for the lumbar spine was flexion to 60 degrees, 
extension to 0 degrees, right lateral flexion to 0 degrees, 
left lateral flexion to 10 degrees and right and left lateral 
rotation to 0 degrees.  The examiner noted that the veteran's 
range of motion was limited secondary to pain.  The veteran 
was also noted to have general marked hypesthesia from the 
knee to the foot, bilaterally.  X-rays of the lumbar spine 
were interpreted to show severe disc degeneration of L4-L5, 
and L5-S1.  There was fusion of the spinous processes of L2, 
L3, and L4.  X-rays of the thoracic spine were interpreted to 
show fusion of the vertebral bodies of T10 and T11 with mild 
generative changes of the thoracic spine.  The diagnoses were 
severe cervical and lumbar spine degeneration secondary to 
manifestations of extra-pulmonary tuberculosis, and marked 
hypesthesia of the bilateral lower extremities, secondary to 
extra-pulmonary tuberculosis.

In regard to the veteran's GU examination, the veteran was 
noted to urinate 12 times by 9 P.M.  He did not report pain 
on urination but did report tenesmus.  He kept a urinal at 
his bedside at night.  The diagnosis was neurogenic bladder, 
secondary to extra-pulmonary tuberculosis.

Associated with the claims file are additional VA treatment 
records for the period from March 1992 to April 1993.  The 
records were mostly duplicates of records already in the 
claims file with the exception of x-ray reports relating to 
the lumbar and thoracic spine from March 1992.  The lumbar 
spine report stated that the spine was demineralized with 
severe degenerative spondylosis in the lumbar spine.  The 
thoracic spine was also noted as very demineralized.  
Possible variant of ankylosing spondylitis in the thoracic 
and lumbar spine was noted because of the severe 
demineralization throughout.

Also associated with the claims file is a VA discharge 
summary for the period from December 8, 1994, to December 16, 
1994.  The summary reflects that the veteran was treated for 
a possible transient ischemic attack (TIA).  The summary 
reported that he suffered a cerebrovascular accident in 
February 1994.  Bowel and bladder dysfunction was considered 
positive since February 1994. 

The veteran was afforded a series of VA examinations in 
September 1996.  During the VA orthopedic examination, the 
veteran complained of neck and back pain.  He had worn a back 
brace the past 50 years.  Although the veteran had not 
experienced a recurrence of his tuberculosis, he had had 
progressive worsening of pain throughout the spine, 
particularly the neck and low back region.  He denied any 
lower extremity radicular symptoms such as numbness and 
tingling.  He did have some urinary incontinence that he 
attributed to his right testicle surgery.  The veteran 
presented in a wheelchair.  He was able to stand up and 
perform tandem gait.  His cervical spine had a full range of 
motion.  There was no paravertebral spasm or tenderness and 
contour was normal.  The veteran had a well-healed midline 
incision extending from the upper thoracic region all the way 
down to the mid-lumbar region.  There was no significant 
motion throughout this region of the spine when asked to flex 
and extend.  There was no paravertebral spasm or tenderness.  
There was a slight thoracic kyphosis.  In regard to his 
lumbar spine, the veteran was able to stand with the lumbar 
spine kyphosis at approximately 30 degrees at the 
thoracolumbar junction.  He was able to stand erect but most 
of the motion occurred in the lower lumbar region.  He was 
only able to flex forward to 45 degrees, although this was 
limited more to a sense of imbalance and weakness than a 
discrete block in motion.  There was no lumbar paravertebral 
spasm or tenderness.  The lower lumbar region had lordosis.  
Straight leg testing was negative.  The examiner reviewed the 
x-rays from 1993.  The assessment was history of thoracic 
spine tuberculosis, status post fusion, and, DDD of the 
lumbar spine.  There was no evidence of peripheral 
neurological deficit such as radiculopathy or myelopathy.  
There was some mild motor weakness on the left side secondary 
to a stroke.  There was no indication for any additional 
treatment.  It was noted that the veteran's symptoms were not 
likely to improve significantly and could even become worse.   

The neurological examination report provided an impression of 
demented blind male with uncontrolled hypertension and 
impaired gait.  The veteran was deemed to be in need of 24-
hour care and was a nursing home candidate.  The report did 
not relate any findings to the veteran's systemic extra-
pulmonary tuberculosis.

The veteran was also afforded an extensive ophthalmologic 
examination.  He was afforded a number of assessments as to 
his profound vision loss.  The loss of vision was attributed 
to several possible etiologies, to include cataracts as well 
as optic nerve atrophy.  Several entries posited a question 
of whether or not the optic atrophy might be related to drug 
therapy used to treat his tuberculosis.  However, no eye 
disorder, to include loss of vision, was attributed to the 
veteran's service-connected systemic extra-pulmonary 
tuberculosis or to any incident of service. 

The veteran was afforded a VA GU examination in June 1999.  
The examiner provided an original report and two addendums, 
all dated in June 1999.  The examiner noted that he had 
reviewed the veteran's records and his history of systemic 
extra-pulmonary tuberculosis.  The veteran described his 
symptoms as frequency.  He had no dysuria or hematuria.  He 
had nocturia three to four times a night.  He had occasional 
episodes of urge incontinence.  He wore pads if he was out of 
the house and usually had to change them three to four times 
per day.  Physical examination described the left testicle as 
of normal size and soft in consistency.  There was no 
epididymis palpable.  The examiner reported that a bladder 
ultrasound was performed to evaluate the veteran's frequency 
and urge incontinence.  There was no intravesicular or 
paravesicular masses seen.  The examiner opined that the left 
testicle was of normal size but had become atrophic.  This 
atrophy was not related to the veteran's tuberculosis.  The 
examiner also stated that bladder involvement was virtually 
always secondary to renal involvement and there was no 
evidence of renal tuberculosis.  The examiner did not feel 
there was a connection between the veteran's tuberculosis and 
his current bladder problems.  The examiner attributed the 
current problems to the veteran's strokes.  

In his first addendum, the examiner noted that laboratory 
studies reflected that a mild degree of renal insufficiency 
and a urinary tract infection (UTI).  These appeared to be 
more likely related to the veteran's hypertension and post-
void dribbling and unrelated to his history of tuberculosis.  
The UTI was also felt to be related to his neurogenic bladder 
from his strokes.  In a second addendum, the diagnosis given 
was status post extra-pulmonary tuberculosis with epididymal 
involvement, status post right orchiectomy and left 
epididymectomy.  The examiner again stated that the left 
testicle was of normal size and that there was no bladder 
involvement secondary to the veteran's tuberculosis.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for residuals of his systemic 
extra-pulmonary tuberculosis is plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

As noted above, the veteran's tuberculosis was determined to 
be inactive as of October 1959.  Regulations at the time, as 
indicated in 38 C.F.R. § 4.89 (1999), provided a 100 percent 
rating for two years after the date of inactivity, following 
active tuberculosis, which was clinically identified during 
service or subsequently.  A 50 percent rating was granted 
thereafter for 4 years, or in any event, to 6 years after the 
date of inactivity.  A 30 percent evaluation was granted 
thereafter for 5 years, or to 11 years after the date of 
inactivity.  Thereafter, in the absence of a schedular 
compensable permanent residual, the rating was 
noncompensable.  In accordance with the above prior VA 
regulations, the RO granted a 100 percent evaluation from 
October 1959 to October 1961 with a residual 50 percent 
evaluation from October 1961.

Current regulations are found in 38 C.F.R. § 4.71a (1999), 
Diagnostic Code (DC) 5001 for tuberculosis of the bones and 
joints.  If the disease is active, compensation is at a 100 
percent rating. An inactive disease process is rated under 38 
C.F.R. § 4.88b and 4.89.  The latter regulation notes that 
Public Law 90-493 had repealed the section of the United 
States Code, which had provided graduated ratings for 
inactive tuberculosis.  The repealed section, however, still 
applies The veteran's residuals of his systemic extra-pulmonary 
tuberculosis have been evaluated as three separate 
disabilities involving his lumbar spine, dorsal or thoracic 
spine, and involvement of the GU system.

A.  Lumbar Spine

The veteran's lumbar spine disability has been evaluated as 
40 percent disabling under DC 5001-5292, severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a.  Under DC 
5292, 40 percent is the highest schedular rating available.  
As such, other diagnostic codes must be considered.

The Board has considered ratings under DC 5285 for residuals 
of fractures of vertebra, DC 5286 for complete bony fixation 
(ankylosis) of the spine, and DC 5293 for intervertebral disc 
syndrome.  There is no evidence of fractures of the vertebra 
or complete bony fixation (ankylosis) to warrant 
consideration of ratings under those diagnostic codes.  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", Stedman's Medical Dictionary 87 (25th ed. 
1990) Dinsay v. Brown, 9 Vet.App. 79 (1996).  These 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The results of the September 1996 VA examination did not 
report any findings to show that the veteran suffers from 
symptoms compatible with intervertebral disc syndrome to 
consider a rating under DC 5293.  However, an increased 
rating under DC 5289, for ankylosis of the lumbar spine, 
requires further analysis.  Under DC 5289 a 50 percent rating 
is for consideration where there is unfavorable ankylosis of 
the lumbar spine.  38 C.F.R. § 4.71a.  Unfavorable ankylosis 
being fixed in position at an unfavorable angle  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.

The Board notes that the September 1996 VA examination noted 
that the veteran had 30 degrees of kyphosis at the 
thoracolumbar junction.  Medical evidence documents the 
fusion of lumbar vertebra and x-ray evidence of the fusion.  
This fusion has continually been referred to by VA examiners 
and treating physicians as ankylosis of the lumbar spine.  It 
has not been opined by any examiner that the angle of 
ankylosis is unfavorable and he has some motion of the lumbar 
spine with no lateral motion, no extension, and only 10 
degrees left lateral flexion reported at either the 1993 or 
1996 VA examinations.  He has worn a prescribed thoracic 
lumbar sacral orthosis (TLSO) since the 1940's to provide 
relief for his ankylosed lumbar spine.  In light of the 
objective evidence of record, the Board finds that his 
current symptoms do not show the veteran to have unfavorable 
ankylosis to satisfy the criteria for a 50 percent rating 
under DC 5289.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In this case, the veteran's 40 percent rating is the maximum 
schedular rating under limitation of motion of the lumbar 
spine (DC 5292).  Therefore, there is no basis to consider 
the assignment of an increased rating under DeLuca or 
38 C.F.R. §§ 4.40 and 4.45.  Moreover, the Board has already 
previously determined that the veteran did not satisfy the 
rating criteria for an increased rating based on other 
diagnostic codes (see Butts).  Accordingly, there is no basis 
to grant a rating in excess of the 40 percent currently 
assigned.

B.  Dorsal/Thoracic Spine

The veteran's dorsal spine disability has been rated as 20 
percent disabling under DC 5001-5288 for favorable ankylosis 
of the dorsal spine.  38 C.F.R. § 4.71a.  Under DC 5288 a 20 
percent rating is warranted where there is favorable 
ankylosis.  A 30 percent rating is for application where 
there is evidence of unfavorable ankylosis.  

In this case, the veteran underwent spinal fusion from T9 
through T12 in 1948 as a result of his tuberculosis.  As with 
the veteran's lumbar spine, the dorsal spine has been 
referred to as ankylosed since that time.  The VA orthopedic 
examination report from April 1993 failed to report any 
measurement of the dorsal spine range of motion.  However, 
the September 1996 VA examination report noted that there was 
no significant motion of the dorsal spine.  Further, the 30-
degree kyphosis noted previously, affected the thoracic spine 
as well as lumbar.  

In light of the lack of any significant motion of the dorsal 
spine, and the fixed deformity at the thoracolumbar joint, 
the Board finds that the veteran's current symptomatology 
reflects favorable ankylosis.  As such, the veteran's 
symptomatology does not warrant the assignment of a 30 
percent disability rating for unfavorable ankylosis under DC 
5288.  

There is no evidence of vertebral fracture of complete bony 
fixation to warrant the assignment of an increased rating 
under DC 5285 or DC 5286, respectively.  (See Butts v. Brown, 
5 Vet. App. 532, 539 (1993)).

Because the veteran's disability is rated as ankylosis, an 
analysis under DeLuca and 38 C.F.R. §§ 4.40, 4.45 is not 
required.  The thoracic spine is fused and by definition 
there is no additional limitation of motion possible due to 
pain to warrant an additional disability rating beyond that 
provided by the rating criteria.  Moreover, there is no 
evidence of additional functional impairment because the 
veteran's thoracic spine is ankylosed.  Johnston.

C.  GU Residuals

The Board notes that, during the pendency of this claim and 
effective February 14, 1994, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the genitourinary system.  
59 Fed. Reg. 2,527 (1994) (codified at 38 C.F.R. § 4.115).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In the instant case, the 
veteran's claim has been adjudicated by the RO under both the 
prior and amended regulations.  Thus, the Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran's residual GU disability has been rated as 10 
percent disabling for removal of the right testicle and 
cicatrix, postoperative epididymectomy of the left testicle 
under DC 5001-7524.  38 C.F.R. § 4.115 (1993); 38 C.F.R. 
§ 4.115b (1999).  The rating was based on the prior 
regulations which provided for a 10 percent rating for the 
removal of one testis.  The amended regulations provide a 
noncompensable rating for the removal of only one testis.  A 
30 percent rating under DC 7524 is for application where both 
testis are removed and is applicable under both the prior and 
amended regulations.

In this case, only the right testis is missing.  The 
veteran's left testis was noted to be atrophied but of normal 
size in June 1998.  Accordingly, there is no basis to assign 
an increased rating under DC 7524.  38 C.F.R. § 4.115 (1993); 
38 C.F.R. § 4.115b (1999).

The Board notes that there have been no residuals related to 
the veteran's epididymectomy of the left testicle to warrant 
the assignment of a separate rating under DC 7525 for chronic 
epididymo-orchitis.  

The Board further notes that a physician assistant provided a 
diagnosis of a neurogenic bladder secondary to the veteran's 
tuberculosis in an April 1993 VA examination report.  
However, the June 1998 VA examination report by a VA 
urologist, rendered an opinion that the veteran's bladder 
complaints were secondary to stroke.  The examiner noted that 
he had reviewed the veteran's records and prior opinion but 
could not find any substantiation for the opinion.  The Board 
finds the opinion of the urologist to be more probative in 
this instance.  Accordingly, there is no basis to assign an 
increased rating for residuals of the veteran's systemic 
extra-pulmonary tuberculosis regarding his neurogenic 
bladder. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased ratings for the veteran's residuals 
of his systemic extra-pulmonary tuberculosis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).



ORDER

Entitlement to an increased rating for systemic extra-
pulmonary tuberculosis (severe limitation of motion) of the 
lumbar spine is denied.

Entitlement to an increased rating systemic extra-pulmonary 
tuberculosis (favorable ankylosis) of the dorsal spine is 
denied.

An increased rating for systemic extra-pulmonary 
tuberculosis, genitourinary system with removal of right 
testicle and cicatrix, postoperative epididymectomy of the 
left testicle is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 12 -


- 13 -


